Citation Nr: 1504404	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1974.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of February 2012 and December 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned in October 2014.

During the October 2014 hearing, the Veteran through counsel raised the issue of entitlement to service connection for diabetes mellitus. VA's electronic filing system (VBMS) indicates that the claim is currently in processing at the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).

VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (including ischemic heart disease) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).      

The record suggests that the Navy transferred the Veteran to the USS Arikara ("Arikara") in October 1969.  

VA's Vietnam Era Navy Ship Agent Orange Exposure Development Site ("Site") defines the Arikara as "a [Fleet Ocean Tug] docked to piers at Da Nang from September to December 1969."  The Site classifies ships like the Arikara as:

This category includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.

The Veteran appears to have been assigned to the Arikara until July 1971.  However, it is unclear where both the Arikara and Veteran were during this time window.  Specifically, the Veteran's Transfers and Receipts Records show the Navy transferred him to the Arikara in October 1969 through the San Francisco Naval Shipyard ("Shipyard"), but he did not report to the Arikara until May 1970.  Moreover, his Enlisted Performance Record shows the Navy reviewed him in March and April 1970 at the Shipyard.  Although these records suggest the Veteran was in San Francisco from October 1969 to at least April 1970, the Veteran testified that he was in Vietnam in the fall of 1969.  Therefore, the Board is remanding to clarify the Arikara's and Veteran's respective locations during this time window.




Accordingly, the case is REMANDED for the following action:

1. Contact the Department of the Navy or any other appropriate facility to request complete deck logs from the USS Arikara (ATF-98) for the period from October 1969 to July 1971.  Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished.

2. In a memorandum, identify where the Arikara and Veteran were from October 1969 to July 1971.  Provide the Veteran with a copy of this memorandum.  

Based upon the findings, and consistent with the framework identified above, readjudicate the claim.  If the benefit sought remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




